In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-03-091 CV
____________________

MORAN TRUCKING, INC. AND MICHAEL J. PRYOR, Appellants

V.

STEPHANIE GRIFFIN, JIMMIE GRIFFIN AND SYREATHA BROWN, Appellees




On Appeal from the 60th District Court
Jefferson County, Texas
Trial Cause No. B-166467




MEMORANDUM OPINION

         Moran Trucking, Inc. and Michael J. Pryor have filed a motion to dismiss this
appeal.  The appellants allege they no longer desire to pursue this appeal.  The Court finds
that this motion is voluntarily made by the appellants through their attorney of record prior
to any decision of this Court.  Tex. R. App. P. 42.1(a)(1).  No other party filed notice of
appeal.
         It is therefore ORDERED that the motion be granted and the appeal is therefore
DISMISSED.  Appellate costs are assessed against the appellants.   
 
                                                                                    PER CURIAM

Opinion Delivered October 9, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.